Name: Council Regulation (EEC) No 2383/79 of 29 October 1979 amending Regulation (EEC) No 358/79 on sparkling wines produced in the Community and defined in Item 13 of Annex II to Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 274/8 Official Journal of the European Communities 31 . 10. 79 COUNCIL REGULATION (EEC) No 2383/79 of 29 October 1979 amending Regulation (EEC) No 358/79 on sparkling wines produced in the Community and defined in Item 13 of Annex II to Regulation (EEC) No 337/79 'ANNEX List of the varieties of vine from which quality sparkling wines of the aromatic type may be obtained THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parlia ­ ment (2), Whereas - the manufacture of quality sparkling wines of aromatic type is permitted only from the varieties of vine listed in the Annex to Regulation (EEC) No 358/79 (3) ; whereas the said list fails to include two varieties of vine traditionally used for the production of certain quality sparkling wines ; whereas the said list should accordingly be supplemented by mention of the varieties Brachetto N and Freisa N, Aleatico N Brachetto N Clairette Freisa N Gewurztraminer GirÃ ² N Huxelrebe Malvasia (all) Monica N Mauzac blanc and rose Muscats (all) Perle Prosecco Scheurebe. HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 358/79 is replaced by the following Annex : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 October 1979 . For the Council The President B. LENIHAN (') OJ No C 196, 3 . 8 . 1979, p. 8 . (2 ) OJ No C 266, 22 . 10 . 1979, p . 51 . (3 ) OJ No L 54, 5 . 3 . 1979, p. 130 .